Opinion issued May 6, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00301-CV
———————————
In re Ralph O. Douglas, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator Ralph O. Douglas challenges the failure
of the Harris County local administrative judge for civil cases to respond to
his request to file additional litigation. 
Douglas does not identify the underlying case or name the local administrative
judge against whom he wishes to obtain a writ of mandamus.  See
Tex. R. App. P. 52.3(d)(2).
We deny the petition for writ of
mandamus.  See Tex. R. App. P. 52.8(a).
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.